DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant’s election of the species as set forth in the reply filed on 12/7/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims to the elected species are rejected as set forth below. 
In parent application 14/956,167 Shor et al. and Bashi et al. (as cited with IDS) were disqualified as prior art (see 5/8/17) and the references remain disqualified as prior art (see MPEP 2153.01).
	Claims 1-20 are being examined.

Priority
This application is a CON of 16/101,781 08/13/2018 PAT 10842844 and is a CON of 15/991,335 05/29/2018 PAT 10881707 and said 16/101,781 08/13/2018 is a CON of 14/956,167 12/01/2015 PAT 10046021 and said 15/991,335 05/29/2018 is a CON of 14/956,167 12/01/2015 PAT 10046021 which is a CIP of 14/766,108 08/05/2015 PAT 9987372 which is a 371 of PCT/IL2014/050124 02/05/2014 which claims benefit of 61/760,668 02/05/2013.
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/766,108, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Instant claim 1 and dependent claims refer to uveitis.
Instant claims 7-8 refer to the sequence TKPRGY.
Section 2163 of the MPEP states: ‘While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure’. Although the above statement is with respect to new claim limitations, the analysis is similar in determining conditions for receiving the benefit of an earlier filing date. The courts have stated (Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1326, 56 USPQ2d 1481, 1486 (Fed. Cir. 2000)) that with respect to In re Ruschig 379 F.2d 990, 154 USPQ 118 (CCPA 1967) that “Ruschig makes clear that one cannot disclose a forest in the original application, and then later pick a tree out of the forest and say “here is my invention”.  In order to 
Application No. 14/766,108 does not recite uveitis thus there is no express support for the instant claims. 
Application No. 14/766,108 does not recite TKPRGY thus there is no express support for claims 7-8. 
Application No. 14/766,108 does mention autoimmune diseases (original claim 15). However, the disclosure of autoimmune diseases is not express, implicit or inherent disclosure for uveitis.
Application No. 14/766,108 (section 0060 of the PGPub) does mention tuftsin derivatives including TKPXaa. However, the instant claims require that tuftsin (TKPR) be attached to a plurality of amino acid sequences including at least a specific first and second amino acid sequence as recited in the claim. The disclosure of the tetrapeptide TKPXaa is not express, implicit or inherent disclosure for the instant elected species or claims nor are there blaze marks to lead to the instant claims. Example 2 of Application No. 14/766,108 (section 0140 of the PGPub) uses the tetrapeptide TKPR not a version with a plurality of amino acids attached to the tetrapeptide. Further, application 61/760,668 does not provide any additional support for the instant claims. 
MPEP 211.05 B recites: “Any claim in a continuation-in-part application which is directed solely to subject matter adequately disclosed under 35 U.S.C. 112 in the parent nonprovisional application is entitled to the benefit of the filing date of the parent nonprovisional application. However, if a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 in the parent 
In the instant case, claims 1-20 are not solely directed to subject matter disclosed in any of 14/766,108, PCT/IL2014/050124 or 61/760,668. As such, the priority date of instant claims 1-20 is 12/1/15.
It is noted that the reason for denying the earlier filing date is due to the lack of written description. “The written description requirement is separate and distinct from the enablement requirement.” MPEP § 2161, part II (citing Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1341, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)). In the instant case, PCT/IL2014/050124 is deemed enabling but the grant of an earlier filing date is denied because under section 120 the filings do not comply with both the enablement and written description requirements of section 112(a) M.P.E.P. § 211.05, part I (citing Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/20 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites a group of agents and the claim ends with ‘adjusting agents, wetting agents’. Since the word ‘and’ (compare claim 14) or the word ‘or’ (compare claim 15) is not used between the last options it is unclear if the last option is ‘wetting agents’.
The term “slow” in claim 16 is a relative term which renders the claim indefinite. The term “slow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much the release must be altered in order for it to be considered slow. The specification provides no guidance or examples.
The term “high” in claim 20 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what factors are to be considered in determining the risk of developing uveitis. The specification provides no guidance or examples.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoenfeld et al. (WO 2014/122646; as cited with IDS 11/26/20; ‘Shoenfeld’) in view of Bevec et al. (US 2010/0210567; ‘Bevec’).
	The first page of Shoenfeld states that the reference is dated August 14 2014 thus the reference is prior art and is more than one year prior based on the priority date established above.
	Shoenfeld teach phosphorylcholine conjugates comprising tuftsin (claims 1-2) where tuftsin is TKPR (page 24 example 2) and specifically teach covalent bonds (page 12 lines 9-10). 
	Shoenfeld does not specifically recite uveitis.
	Bevec teach tuftsin (TKPR) for treating autoimmune diseases and inflammatory diseases (abstract and claim 18). Bevec specifically teach uveitis (sections 0041, 0075 and 0140).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Shoenfeld because Shoenfeld teach administering to a subject for treating autoimmune disease (claim 15) specifically for treating inflammation (abstract). Since Bevec teach tuftsin (TKPR) for treating autoimmune diseases and inflammatory diseases (abstract) and specifically teach uveitis (sections 0041, 0075 and 0140) one would have been motivated to treat such patients. Further, since Shoenfeld teach various formulations and components one would have been motivated to use such formulations and components based on the express teaching of Shoenfeld. One would have had a reasonable expectation of success since Shoenfeld teach that PC-tuftsin inhibited pro-inflammatory cytokines and enhanced anti-
	In relation to the peptide of claim 1, Shoenfeld teach phosphorylcholine conjugates comprising tuftsin (claims 1-2) where tuftsin is TKPR (page 24 example 2).
	In relation to the phosphorylcholine and covalent linkage of claims 1-4 and 9-10, Shoenfeld teach phosphorylcholine conjugates comprising tuftsin (claims 1-2) where tuftsin is TKPR (page 24 example 2) and specifically teach covalent bonds (page 12 lines 9-10). Shoenfeld teach one or a plurality of phosphorylcholine (claims 7-8). Shoenfeld specifically teach 4-aminophenylphosphocholine as the phosphorylcholine (page 8 line 17 and example 2 page 24) or 4-diazoniophenylphosphorylcholine (which has an azo group for an azo bond) as the phosphorylcholine (page 8 line 18) where the carrier provides a finite number of possible reaction sites including the C-terminus.
	In relation to the spacer as in claims 5-6, Shoenfeld teach the use of a spacer (claim 10) where the spacer can be amino acids (page 12 line 2).
	In relation to the subject and administering as in claims 1 and 19-20, Shoenfeld teach administering to a subject for treating autoimmune disease (claim 15) specifically for treating inflammation (abstract). Bevec specifically teach uveitis (sections 0041, 0075 and 0140). Since Shoenfeld teach that PC-tuftsin inhibited pro-inflammatory cytokines and enhanced anti-inflammatory cytokines (example 4 specifically page 28 lines 1-3) one would have been motivated to administer to those with or at risk of inflammation.
	In relation to the components of claims 11-17, Shoenfeld teach the inclusion of a diluent (claim 11), mannitol (page 18 line 12), buffered saline (sodium chloride) (page 13 line 13) and a 
	In relation to claim 18, Shoenfeld teach topical administration (claim 20).

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoenfeld et al. (WO 2014/122646; as cited with IDS 11/26/20; ‘Shoenfeld’) in view of Bevec et al. (US 2010/0210567; ‘Bevec’) in view of Gottlieb et al. (cite 38 of IDS 11/26/20; ‘Gottlieb’).
Shoenfeld teach phosphorylcholine conjugates comprising tuftsin (claims 1-2) where tuftsin is TKPR (page 24 example 2) and specifically teach covalent bonds (page 12 lines 9-10). Shoenfeld teach one or a plurality of phosphorylcholine (claims 7-8). Shoenfeld specifically teach 4-aminophenylphosphocholine as the phosphorylcholine (page 8 line 17 and example 2 page 24) or 4-diazoniophenylphosphorylcholine as the phosphorylcholine (page 8 line 18). Shoenfeld teach the use of a spacer (claim 10) where the spacer can be amino acids (page 12 line 2). Shoenfeld teach the inclusion of a diluent (claim 11), mannitol (page 18 line 12), buffered saline (sodium chloride) (page 13 line 13) and a binder (page 18 line 21). Shoenfeld teach different release formulations (page 12 line 23), solutions (page 12 line 19) and teach topical administration (claim 20). Shoenfeld teach administering to a subject for treating autoimmune disease (claim 15) specifically for treating inflammation (abstract). Shoenfeld teach that PC-tuftsin inhibited pro-inflammatory cytokines and enhanced anti-inflammatory cytokines (example 4 specifically page 28 lines 1-3). 
	Shoenfeld does not teach the sequence as in claims 7-8.
Bevec teach tuftsin (TKPR) for treating autoimmune diseases and inflammatory diseases (abstract and claim 18). Bevec specifically teach uveitis (sections 0041, 0075 and 0140).
nd column 1st complete paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Shoenfeld because Shoenfeld teach administering to a subject for treating autoimmune disease (claim 15) specifically for treating inflammation (abstract). Since Bevec teach tuftsin (TKPR) for treating autoimmune diseases and inflammatory diseases (abstract) and specifically teach uveitis (sections 0041, 0075 and 0140) one would have been motivated to treat such patients. Further, since Shoenfeld teach various formulations and components one would have been motivated to use such formulations and components based on the express teaching of Shoenfeld. Since Gottlieb teach that C-terminal additions to tuftsin invariably lead to biologically active compounds one would recognize that Thr-Lys-Pro-Arg can be substituted with Thr-Lys-Pro-Arg-Gly-Tyr. One would have had a reasonable expectation of success since Shoenfeld teach that PC-tuftsin inhibited pro-inflammatory cytokines and enhanced anti-inflammatory cytokines (example 4 specifically page 28 lines 1-3). Further, the methods of combining components and administering were known in the art.
	In relation to the peptide of claim 1, Shoenfeld teach phosphorylcholine conjugates comprising tuftsin (claims 1-2) where tuftsin is TKPR (page 24 example 2).
	In relation to the phosphorylcholine and covalent linkage of claims 1-4 and 9-10, Shoenfeld teach phosphorylcholine conjugates comprising tuftsin (claims 1-2) where tuftsin is TKPR (page 24 example 2) and specifically teach covalent bonds (page 12 lines 9-10). 
	In relation to the spacer as in claims 5-6, Shoenfeld teach the use of a spacer (claim 10) where the spacer can be amino acids (page 12 line 2).
	In relation to claim 7, Gottlieb teach tuftsin analogs comprising Thr-Lys-Pro-Arg-Gly-Tyr (Table 2).
	In relation to claim 8, Gottlieb teach tuftsin analogs comprising Thr-Lys-Pro-Arg-Gly-Tyr (Table 2) where the carrier can be considered to be Thr-Lys-Pro-Arg-Gly-Tyr followed by a spacer (compare instant claim 5).
	In relation to the subject and administering as in claims 1 and 19-20, Shoenfeld teach administering to a subject for treating autoimmune disease (claim 15) specifically for treating inflammation (abstract). Bevec specifically teach uveitis (sections 0041, 0075 and 0140). Since Shoenfeld teach that PC-tuftsin inhibited pro-inflammatory cytokines and enhanced anti-inflammatory cytokines (example 4 specifically page 28 lines 1-3) one would have been motivated to administer to those with or at risk of inflammation.
	In relation to the components of claims 11-17, Shoenfeld teach the inclusion of a diluent (claim 11), mannitol (page 18 line 12), buffered saline (sodium chloride) (page 13 line 13) and a binder (page 18 line 21). Shoenfeld teach different release formulations (page 12 line 23) and solutions (page 12 line 19).
	In relation to claim 18, Shoenfeld teach topical administration (claim 20).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,842,844 (‘844’) in view of Shoenfeld et al. (WO 2014/122646; as cited with IDS 11/26/20; ‘Shoenfeld’).
	844 recites a method of treating an autoimmune disease by administering a composition comprising a phosphorylcholine conjugated to TKPRGY (claim 1). 844 recites that the disease is uveitis (claim 6). 844 recites a composition (claim 1).
 	844 does not recite all of the additional components or formulations as in claims 11-18.
	Shoenfeld teach phosphorylcholine conjugates comprising tuftsin (claims 1-2) where tuftsin is TKPR (page 24 example 2) and specifically teach covalent bonds (page 12 lines 9-10). Shoenfeld teach one or a plurality of phosphorylcholine (claims 7-8). Shoenfeld specifically teach 4-aminophenylphosphocholine as the phosphorylcholine (page 8 line 17 and example 2 page 24) or 4-diazoniophenylphosphorylcholine as the phosphorylcholine (page 8 line 18). Shoenfeld teach the use of a spacer (claim 10) where the spacer can be amino acids (page 12 line 2). Shoenfeld teach the inclusion of a diluent (claim 11), mannitol (page 18 line 12), buffered saline (sodium chloride) (page 13 line 13) and a binder (page 18 line 21). Shoenfeld teach different release formulations (page 12 line 23), solutions (page 12 line 19) and teach topical administration (claim 20). Shoenfeld teach administering to a subject for treating autoimmune 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 844 based on the express suggestions of 844. Further, since 844 teach compositions (claim 1) one would have been motivated to use known components and formulations as taught by Shoenfeld. One would have had a reasonable expectation of success since Shoenfeld teach that PC-tuftsin inhibited pro-inflammatory cytokines and enhanced anti-inflammatory cytokines (example 4 specifically page 28 lines 1-3). Further, the methods of combining components and administering were known in the art.
In relation to the peptide of claim 1, 844 recites a TKPR containing peptide (claim 1). Shoenfeld teach phosphorylcholine conjugates comprising tuftsin (claims 1-2) where tuftsin is TKPR (page 24 example 2).
	In relation to the phosphorylcholine and covalent linkage of claims 1-4 and 9-10, 844 recites a method of treating an autoimmune disease by administering a composition comprising a phosphorylcholine conjugated to TKPRGY (claim 1). Shoenfeld teach phosphorylcholine conjugates comprising tuftsin (claims 1-2) where tuftsin is TKPR (page 24 example 2) and specifically teach covalent bonds (page 12 lines 9-10). Shoenfeld teach one or a plurality of phosphorylcholine (claims 7-8). Shoenfeld specifically teach 4-aminophenylphosphocholine as the phosphorylcholine (page 8 line 17 and example 2 page 24) or 4-diazoniophenylphosphorylcholine (which has an azo group for an azo bond) as the phosphorylcholine (page 8 line 18) where the carrier provides a finite number of possible reaction sites. 844 recites the C-terminus (claim 1b).

	In relation to claims 7-8, 844 specifically recites TKPRGY (claim 1).
	In relation to the subject and administering as in claims 1 and 19-20, 844 recites administering specifically for uveitis (claim 6). Since Shoenfeld teach that PC-tuftsin inhibited pro-inflammatory cytokines and enhanced anti-inflammatory cytokines (example 4 specifically page 28 lines 1-3) one would have been motivated to administer to those with or at risk of inflammation.
	In relation to the components of claims 11-17, Shoenfeld teach the inclusion of a diluent (claim 11), mannitol (page 18 line 12), buffered saline (sodium chloride) (page 13 line 13) and a binder (page 18 line 21). Shoenfeld teach different release formulations (page 12 line 23) and solutions (page 12 line 19).
	In relation to claim 18, Shoenfeld teach topical administration (claim 20).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,046,021 (as cited with IDS 11/26/20; ‘021’) in view of Shoenfeld et al. (WO 2014/122646; as cited with IDS 11/26/20; ‘Shoenfeld’) in view of Bevec et al. (US 2010/0210567; ‘Bevec’).
021 recites a conjugate comprising a phosphorylcholine conjugated to TKPRGY (claims 1 and 4). 021 recites a composition (claim 5).
 	021 does not recite a method nor does 021 recite all of the additional components or formulations as in claims 11-18.

	Bevec teach tuftsin (TKPR) for treating autoimmune diseases and inflammatory diseases (abstract and claim 18). Bevec specifically teach uveitis (sections 0041, 0075 and 0140).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 021 because 021 specifically recite pharmaceutical compositions so one would have been motivated to use with known components (as taught by Shoenfeld) and for known uses (as taught by Bevec). One would have had a reasonable expectation of success since Shoenfeld teach that PC-tuftsin inhibited pro-inflammatory cytokines and enhanced anti-inflammatory cytokines (example 4 specifically page 28 lines 1-3). Further, the methods of combining components and administering were known in the art.

	In relation to the phosphorylcholine and covalent linkage of claims 1-4 and 9-10, Shoenfeld teach phosphorylcholine conjugates comprising tuftsin (claims 1-2) where tuftsin is TKPR (page 24 example 2) and specifically teach covalent bonds (page 12 lines 9-10). Shoenfeld teach one or a plurality of phosphorylcholine (claims 7-8). Shoenfeld specifically teach 4-aminophenylphosphocholine as the phosphorylcholine (page 8 line 17 and example 2 page 24) or 4-diazoniophenylphosphorylcholine (which has an azo group for an azo bond) as the phosphorylcholine (page 8 line 18) where the carrier provides a finite number of possible reaction sites. 021 recites phosphorylcholines (claim 1). 021 recites the C-terminus (claim 1).
	In relation to the spacer as in claims 5-6, Shoenfeld teach the use of a spacer (claim 10) where the spacer can be amino acids (page 12 line 2). 021 teach a compound where the linker corresponds to GY (claim 1).
	In relation to claims 7-8, 021 specifically recites TKPRGY (claim 1).
	In relation to the subject and administering as in claims 1 and 19-20, Shoenfeld teach administering to a subject for treating autoimmune disease (claim 15) specifically for treating inflammation (abstract). Bevec specifically teach uveitis (sections 0041, 0075 and 0140). Since Shoenfeld teach that PC-tuftsin inhibited pro-inflammatory cytokines and enhanced anti-inflammatory cytokines (example 4 specifically page 28 lines 1-3) one would have been motivated to administer to those with or at risk of inflammation.
	In relation to the components of claims 11-17, Shoenfeld teach the inclusion of a diluent (claim 11), mannitol (page 18 line 12), buffered saline (sodium chloride) (page 13 line 13) and a 
	In relation to claim 18, Shoenfeld teach topical administration (claim 20).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,881,707 (‘707’) in view of Shoenfeld et al. (WO 2014/122646; as cited with IDS 11/26/20; ‘Shoenfeld’) in view of Bevec et al. (US 2010/0210567; ‘Bevec’) in view of Gottlieb et al. (cite 38 of IDS 11/26/20; ‘Gottlieb’).
	707 recites a method of treating an autoimmune disease by administering a composition comprising a phosphorylcholine conjugated to TKPR (claim 1). 707 recites a composition (claim 1).
 	707 does not recite uveitis and does not recite all of the additional components or formulations as in claims 11-18 and does not recite the sequence of claims 7-8.
	Shoenfeld teach phosphorylcholine conjugates comprising tuftsin (claims 1-2) where tuftsin is TKPR (page 24 example 2) and specifically teach covalent bonds (page 12 lines 9-10). Shoenfeld teach one or a plurality of phosphorylcholine (claims 7-8). Shoenfeld specifically teach 4-aminophenylphosphocholine as the phosphorylcholine (page 8 line 17 and example 2 page 24) or 4-diazoniophenylphosphorylcholine as the phosphorylcholine (page 8 line 18). Shoenfeld teach the use of a spacer (claim 10) where the spacer can be amino acids (page 12 line 2). Shoenfeld teach the inclusion of a diluent (claim 11), mannitol (page 18 line 12), buffered saline (sodium chloride) (page 13 line 13) and a binder (page 18 line 21). Shoenfeld teach different release formulations (page 12 line 23), solutions (page 12 line 19) and teach topical administration (claim 20). Shoenfeld teach administering to a subject for treating autoimmune 
Bevec teach tuftsin (TKPR) for treating autoimmune diseases and inflammatory diseases (abstract and claim 18). Bevec specifically teach uveitis (sections 0041, 0075 and 0140).
Gottlieb teach tuftsin analogs comprising Thr-Lys-Pro-Arg-Gly-Tyr (Table 2). Gottlieb teach that tuftsin is of sequence Thr-Lys-Pro-Arg (page 631 column 1 first complete paragraph) and that C-terminal additions to tuftsin invariably lead to biologically active compounds and that the addition of groups to the C-terminus preserve the viability and biological activity (page 631 2nd column 1st complete paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 707 because 707 expressly recite compositions and methods of treating autoimmune disease. Thus one would have been motivated to use known components and formulations (as taught by Shoenfeld) and known patient populations (as taught by Bevec). Since Gottlieb teach that C-terminal additions to tuftsin invariably lead to biologically active compounds one would recognize that Thr-Lys-Pro-Arg can be substituted with Thr-Lys-Pro-Arg-Gly-Tyr. One would have had a reasonable expectation of success since Shoenfeld teach that PC-tuftsin inhibited pro-inflammatory cytokines and enhanced anti-inflammatory cytokines (example 4 specifically page 28 lines 1-3). Further, the methods of combining components and administering were known in the art.
In relation to the peptide of claim 1, 707 recites a TKPR containing peptide (claim 1). 
	In relation to the phosphorylcholine and covalent linkage of claims 1-4 and 9-10, 707 recites a method of treating an autoimmune disease by administering a composition comprising a 
	In relation to the spacer as in claims 5-6, Shoenfeld teach the use of a spacer (claim 10) where the spacer can be amino acids (page 12 line 2).
	In relation to claim 7, Gottlieb teach tuftsin analogs comprising Thr-Lys-Pro-Arg-Gly-Tyr (Table 2).
	In relation to claim 8, Gottlieb teach tuftsin analogs comprising Thr-Lys-Pro-Arg-Gly-Tyr (Table 2) where the carrier can be considered to be Thr-Lys-Pro-Arg-Gly-Tyr followed by a spacer (compare instant claim 5).
In relation to the subject and administering as in claims 1 and 19-20, 707 recites administering (claim 1). Bevec specifically teach uveitis (sections 0041, 0075 and 0140). Since Shoenfeld teach that PC-tuftsin inhibited pro-inflammatory cytokines and enhanced anti-inflammatory cytokines (example 4 specifically page 28 lines 1-3) one would have been motivated to administer to those with or at risk of inflammation.
	In relation to the components of claims 11-17, Shoenfeld teach the inclusion of a diluent (claim 11), mannitol (page 18 line 12), buffered saline (sodium chloride) (page 13 line 13) and a 
	In relation to claim 18, Shoenfeld teach topical administration (claim 20).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,987,372 (as cited with IDS 11/26/20; ‘372’) in view of Shoenfeld et al. (WO 2014/122646; as cited with IDS 11/26/20; ‘Shoenfeld’) in view of Bevec et al. (US 2010/0210567; ‘Bevec’) in view of Gottlieb et al. (cite 38 of IDS 11/26/20; ‘Gottlieb’).
	372 recites a composition comprising a phosphorylcholine conjugated to TKPR (claim 1). 372 recites specific phosphorylcholines (claim 7), a spacer (claim 8) and details about the conjugation (claims 3-5).
 	372 does not recite uveitis and does not recite all of the additional components or formulations as in claims 11-18 and does not recite the sequence of claims 7-8.
	Shoenfeld teach phosphorylcholine conjugates comprising tuftsin (claims 1-2) where tuftsin is TKPR (page 24 example 2) and specifically teach covalent bonds (page 12 lines 9-10). Shoenfeld teach one or a plurality of phosphorylcholine (claims 7-8). Shoenfeld specifically teach 4-aminophenylphosphocholine as the phosphorylcholine (page 8 line 17 and example 2 page 24) or 4-diazoniophenylphosphorylcholine as the phosphorylcholine (page 8 line 18). Shoenfeld teach the use of a spacer (claim 10) where the spacer can be amino acids (page 12 line 2). Shoenfeld teach the inclusion of a diluent (claim 11), mannitol (page 18 line 12), buffered saline (sodium chloride) (page 13 line 13) and a binder (page 18 line 21). Shoenfeld teach different release formulations (page 12 line 23), solutions (page 12 line 19) and teach topical 
Bevec teach tuftsin (TKPR) for treating autoimmune diseases and inflammatory diseases (abstract and claim 18). Bevec specifically teach uveitis (sections 0041, 0075 and 0140).
Gottlieb teach tuftsin analogs comprising Thr-Lys-Pro-Arg-Gly-Tyr (Table 2). Gottlieb teach that tuftsin is of sequence Thr-Lys-Pro-Arg (page 631 column 1 first complete paragraph) and that C-terminal additions to tuftsin invariably lead to biologically active compounds and that the addition of groups to the C-terminus preserve the viability and biological activity (page 631 2nd column 1st complete paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 372 because 372 expressly recite pharmaceutical compositions. Thus one would have been motivated to use known components and formulations (as taught by Shoenfeld) and known patient populations (as taught by Bevec). Since Gottlieb teach that C-terminal additions to tuftsin invariably lead to biologically active compounds one would recognize that Thr-Lys-Pro-Arg can be substituted with Thr-Lys-Pro-Arg-Gly-Tyr. One would have had a reasonable expectation of success since Shoenfeld teach that PC-tuftsin inhibited pro-inflammatory cytokines and enhanced anti-inflammatory cytokines (example 4 specifically page 28 lines 1-3). Further, the methods of combining components and administering were known in the art.
In relation to the peptide of claim 1, 372 recites a TKPR containing peptide (claim 1). 

	In relation to the spacer as in claims 5-6, Shoenfeld teach the use of a spacer (claim 10) where the spacer can be amino acids (page 12 line 2).
	In relation to claim 7, Gottlieb teach tuftsin analogs comprising Thr-Lys-Pro-Arg-Gly-Tyr (Table 2).
	In relation to claim 8, Gottlieb teach tuftsin analogs comprising Thr-Lys-Pro-Arg-Gly-Tyr (Table 2) where the carrier can be considered to be Thr-Lys-Pro-Arg-Gly-Tyr followed by a spacer (compare instant claim 5).
In relation to the subject and administering as in claims 1 and 19-20, Bevec specifically teach uveitis (sections 0041, 0075 and 0140). Since Shoenfeld teach that PC-tuftsin inhibited pro-inflammatory cytokines and enhanced anti-inflammatory cytokines (example 4 specifically page 28 lines 1-3) and teach administration (claim 15) one would have been motivated to administer to those with or at risk of inflammation.
	In relation to the components of claims 11-17, Shoenfeld teach the inclusion of a diluent (claim 11), mannitol (page 18 line 12), buffered saline (sodium chloride) (page 13 line 13) and a 
	In relation to claim 18, Shoenfeld teach topical administration (claim 20).

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/101,374 (374) in view of Shoenfeld et al. (WO 2014/122646; as cited with IDS 11/26/20; ‘Shoenfeld’) in view of Bevec et al. (US 2010/0210567; ‘Bevec’) in view of Gottlieb et al. (cite 38 of IDS 11/26/20; ‘Gottlieb’). 
This is a provisional nonstatutory double patenting rejection.
374 recites a composition comprising a phosphorylcholine conjugated to TKPR (claim 1). 372 recites specific phosphorylcholines (claim 4), a spacer (claim 6) and details about the conjugation (claims 3-4). 374 recites various components and formulations (claims 7-14).
 	374 does not recite uveitis and does not recite the sequence of claims 7-8.
	Shoenfeld teach phosphorylcholine conjugates comprising tuftsin (claims 1-2) where tuftsin is TKPR (page 24 example 2) and specifically teach covalent bonds (page 12 lines 9-10). Shoenfeld teach one or a plurality of phosphorylcholine (claims 7-8). Shoenfeld specifically teach 4-aminophenylphosphocholine as the phosphorylcholine (page 8 line 17 and example 2 page 24) or 4-diazoniophenylphosphorylcholine as the phosphorylcholine (page 8 line 18). Shoenfeld teach the use of a spacer (claim 10) where the spacer can be amino acids (page 12 line 2). Shoenfeld teach the inclusion of a diluent (claim 11), mannitol (page 18 line 12), buffered saline (sodium chloride) (page 13 line 13) and a binder (page 18 line 21). Shoenfeld teach different release formulations (page 12 line 23), solutions (page 12 line 19) and teach topical administration (claim 20). Shoenfeld teach administering to a subject for treating autoimmune 
Bevec teach tuftsin (TKPR) for treating autoimmune diseases and inflammatory diseases (abstract and claim 18). Bevec specifically teach uveitis (sections 0041, 0075 and 0140).
Gottlieb teach tuftsin analogs comprising Thr-Lys-Pro-Arg-Gly-Tyr (Table 2). Gottlieb teach that tuftsin is of sequence Thr-Lys-Pro-Arg (page 631 column 1 first complete paragraph) and that C-terminal additions to tuftsin invariably lead to biologically active compounds and that the addition of groups to the C-terminus preserve the viability and biological activity (page 631 2nd column 1st complete paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 374 because 374 expressly recite formulations (claim 1) and methods of treating (claim 15). Thus one would have been motivated to use known components and formulations (as taught by Shoenfeld) and known patient populations (as taught by Bevec). Since Gottlieb teach that C-terminal additions to tuftsin invariably lead to biologically active compounds one would recognize that Thr-Lys-Pro-Arg can be substituted with Thr-Lys-Pro-Arg-Gly-Tyr. One would have had a reasonable expectation of success since Shoenfeld teach that PC-tuftsin inhibited pro-inflammatory cytokines and enhanced anti-inflammatory cytokines (example 4 specifically page 28 lines 1-3). Further, the methods of combining components and administering were known in the art.
In relation to the peptide of claim 1, 374 recites a TKPR containing peptide (claim 1). 
	In relation to the phosphorylcholine and covalent linkage of claims 1-4 and 9-10, 374 recites a conjugate comprising a phosphorylcholine conjugated to TKPR (claim 1). Shoenfeld 
	In relation to the spacer as in claims 5-6, Shoenfeld teach the use of a spacer (claim 10) where the spacer can be amino acids (page 12 line 2).
	In relation to claim 7, Gottlieb teach tuftsin analogs comprising Thr-Lys-Pro-Arg-Gly-Tyr (Table 2).
	In relation to claim 8, Gottlieb teach tuftsin analogs comprising Thr-Lys-Pro-Arg-Gly-Tyr (Table 2) where the carrier can be considered to be Thr-Lys-Pro-Arg-Gly-Tyr followed by a spacer (compare instant claim 5).
In relation to the subject and administering as in claims 1 and 19-20, Bevec specifically teach uveitis (sections 0041, 0075 and 0140). Since Shoenfeld teach that PC-tuftsin inhibited pro-inflammatory cytokines and enhanced anti-inflammatory cytokines (example 4 specifically page 28 lines 1-3) and teach administration (claim 15) one would have been motivated to administer to those with or at risk of inflammation.
	In relation to the components of claims 11-17, Shoenfeld teach the inclusion of a diluent (claim 11), mannitol (page 18 line 12), buffered saline (sodium chloride) (page 13 line 13) and a binder (page 18 line 21). Shoenfeld teach different release formulations (page 12 line 23) and solutions (page 12 line 19).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658